Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D/A ASSET-BACKED ISSUER DISTRIBUTION REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the distribution period from: December 11, 2007 to January 9, 2008 ING USA Global Funding Trust 5 (Exact name of issuing entity as specified in its charter) Commission File Number of issuing entity: 333-123457-04 ING USA Annuity and Life Insurance Company (Exact name of depositor as specified in its charter) Commission File Number of depositor: 333-123457 ING USA Annuity and Life Insurance Company (Exact name of sponsor as specified in its charter) Iowa 41-0991508 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1475 Dunwoody Drive, West Chester, PA 19380-1478 (Address of principal executive offices of the issuing (Zip Code) entity) (610) 425-3400 (Telephone number, including area code) Not applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one): Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) Secured Medium-Term Notes ¨ ¨ þ ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: þ Yes ¨ No PART I  DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. This report regarding the January 9, 2008 interest payment to the holders of the notes issued by ING USA Global Funding Trust 5 has been amended to correct the interest rate reflected in item (iv) of Exhibit 99.1. The revised report is attached as an Exhibit to this Form 10-D/A. With the exception of the foregoing, no other information in this Asset-Back Issuer Distribution Report has been supplemented, updated or amended. PART II  OTHER INFORMATION Item 2. Legal Proceedings. None. Item 3. Sales of Securities and Use of Proceeds. On October 11, 2007, the Trust issued an undivided beneficial interest in the assets of the Trust (the Trust Beneficial Interest) in a private placement pursuant to Section 4(2) of the Securities Act of 1933, to GSS Holdings II, Inc. (the Trust Beneficial Owner) in exchange for the payment of $15. In accordance with the terms of the pricing supplement filed by ING USA Annuity and Life Insurance Company, dated as of October 9, 2007, the Trust used the net proceeds from the Trusts issuance of the notes to the investors in the notes and the Trust Beneficial Interest to purchase a funding agreement issued to, and deposited by, the Trust on October 11, 2007. Item 4. Defaults Upon Senior Securities. None. Item 5. Submission of Matters to a Vote of Security Holders. None. Item 6. Significant Obligors of Pool Assets. The Trusts asset is a Funding Agreement issued by ING USA Annuity and Life Insurance Company (ING USA). ING USA is subject to the informational requirements of the Securities Act of 1934, and in accordance with those requirements files periodic and current reports and other information (including financial information) with the Securities and Exchange Commission (SEC). You can read and copy any reports or other information ING USA files at the SEC public reference room at treet, N.E., Washington, D.C. 20549. You can also request copies of ING USAs documents upon payment of a duplicating fee, by writing the SECs public reference room. You can obtain information regarding the public reference room by calling the SEC at 1-800-SEC-0330. ING USAs filings are available to the public from commercial document retrieval services or over the internet at http://www.sec.gov. This Form 10-D incorporates by reference all reports filed with the SEC by ING USA, in connection with the Trust, pursuant to Section 13(a), Section 13(c), Section 14 or Section 15(d) of the Securities Exchange Act of 1934 during the period covered by this report. Item 7. Significant Enhancement Provider Information. None. Item 8. Other Information. None. Item 9. Exhibits. Exhibit Number Description Exhibit 3*** Trust Agreement entered into between U.S. Bank National Association, as trustee, and GSS Holdings II, Inc., as trust beneficial owner dated as of the date of the Pricing Supplement. Exhibit 4.1*** Indenture entered into between Citibank, N.A., as indenture trustee, and U.S. Bank National Association, as trustee, on behalf of the Trust dated as of the date of the Pricing Supplement. Exhibit 4.2*** Notes issued by the Trust dated October 11, 2007. Exhibit 10.1* Form of Expense and Indemnity Agreement by and between ING USA and U.S. Bank National Association, as trustee (on behalf of itself and each trust). Exhibit 10.2* Form of Expense and Indemnity Agreement by and between ING USA and Citibank, N.A., as indenture trustee, registrar, transfer agent, paying agent and calculation agent. Exhibit 10.3* Form of Expense and Indemnity Agreement by and between ING USA and GSS Holdings II, Inc., as trust beneficial owner. Exhibit 10.4* Form of Expense and Indemnity Agreement by and between ING USA and U.S. Bank National Association, as custodian. Exhibit 10.5*** Funding Agreement issued by ING USA to the Trust dated effective as of the Original Issue Date. Exhibit 99.1 Indenture Trustees report, pursuant to Item 1121 of Regulation AB, in respect of the January 9, 2008 payment to holders of the notes issued by the Trust. Exhibit 99.2** Pricing Supplement of the Trust, dated as of October 9, 2007. * Previously filed with the SEC on March 18, 2005 with Registration Statement File No. 333-123457. ** Previously filed with the SEC on October 11, 2007 pursuant to Rule 424 of the Securities Act of 1933. *** Previously filed with the SEC on October 17, 2007 on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ING USA ANNUITY AND LIFE INSURANCE COMPANY (Depositor) Date: March 20, 2008 By: /s/ Karen Czizik Name: Karen Czizik Title: Vice President EXHIBIT INDEX Exhibit Number Description Exhibit 3*** Trust Agreement entered into between U.S. Bank National Association, as trustee, and GSS Holdings II, Inc., as trust beneficial owner dated as of the date of the Pricing Supplement. Exhibit 4.1*** Indenture entered into between Citibank, N.A., as indenture trustee, and U.S. Bank National Association, as trustee, on behalf of the Trust dated as of the date of the Pricing Supplement. Exhibit 4.2*** Notes issued by the Trust dated October 11, 2007. Exhibit 10.1* Form of Expense and Indemnity Agreement by and between ING USA and U.S. Bank National Association, as trustee (on behalf of itself and each trust). Exhibit 10.2* Form of Expense and Indemnity Agreement by and between ING USA and Citibank, N.A., as indenture trustee, registrar, transfer agent, paying agent and calculation agent. Exhibit 10.3* Form of Expense and Indemnity Agreement by and between ING USA and GSS Holdings II, Inc., as trust beneficial owner. Exhibit 10.4* Form of Expense and Indemnity Agreement by and between ING USA and U.S. Bank National Association, as custodian. Exhibit 10.5*** Funding Agreement issued by ING USA to the Trust dated effective as of the Original Issue Date. Exhibit 99.1 Indenture Trustees report, pursuant to Item 1121 of Regulation AB, in respect of the January 9, 2008 payment to holders of the notes issued by the Trust. Exhibit 99.2** Pricing Supplement of the Trust, dated as of October 9, 2007 * Previously filed with the SEC on March 18, 2005 with Registration Statement File No. 333-123457. ** Previously filed with the SEC on October 11, 2007 pursuant to Rule 424 of the Securities Act of 1933. *** Previously filed with the SEC on October 17, 2007 on Form 8-K.
